                                                                                   21st Floor
                                                                                   1251 Avenue of the Americas
                                                                                   New York, NY 10020-1104

                                                                                   Katherine M. Bolger
                                                                                   212-489-8230 tel
                                                                                   212-489-8340 fax

                                                                                   katebolger@dwt.com




                                              September 18, 2020


BY ECF

The Honorable Peggy Kuo
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201

                    Re:     Dawson v. Merck, No. 1:12-cv-01876 (BMC)(PK)

Magistrate Judge Kuo:

       We write on behalf of Reuters America LLC (“Reuters”) to follow up on the Motion to
Intervene and Unseal (the “Motion to Unseal”) filed in the above-referenced action.

         On April 9, 2020, this Court heard oral argument on Reuters’ Motion to Unseal. During
that argument, the Court ordered counsel for Defendants to file a letter explaining “what [the
sealed] documents are” and the “specific reasons that [Defendants] sought to have [them] under
seal.” See 4/9/20 Hearing Tr. at 60. The Court ordered that Defendants’ counsel could initially
file this letter under seal, and the Court would later release it to the public docket. See id. at 62.

        After submitting a heavily redacted version of this letter on May 8, 2020, which was
rejected by this Court, see ECF No. 137, Defendants filed an amended letter on May 22, 2020,
which was accepted by the Court on May 29, 2020, see ECF No. 138. The Court unsealed this
letter on June 3, 2020.

       Pursuant to Defendants’ letter, Defendants do not oppose the unsealing of fifteen of the
twenty-eight sealed Exhibits attached to Plaintiff’s Opposition to Defendants’ Daubert Motion.
See ECF No. 138-4.1 Defendants indicated that two of the sealed Exhibits are Plaintiff’s medical
records, which Reuters does not request. See id.2 This leaves eleven Exhibits that Defendants



1
  Specifically, Defendants do not oppose the unsealing of the documents in ECF Nos. 115-2, 115-3, 115-4, 115-8,
115-9, 115-13, 115-14, 115-16, 115-16, 115-17, 115-19, 115-20, 115-24, 115-26, and 115-27. Defendants indicated
that ECF Nos. 115-16 and 115-17 contain the same Exhibit broken into two parts.
2
    Plaintiff’s medical records are contained in ECF Nos. 115-29 and 115-30.
Hon. Peggy Kuo
September 18, 2020
Page 2


contend should remain under seal and which Reuters believes should be produced. See id.3

        Given that Defendants do not oppose the unsealing of fifteen Exhibits, Reuters respectfully
requests that the Court unseal those Exhibits at its earliest possible convenience. Reuters also
respectfully requests that the Court decide its Motion as to the eleven Exhibits that remain in
dispute.

        Thank you for your consideration.

                                                            Respectfully Submitted,

                                                            Davis Wright Tremaine LLP




                                                            Katherine M. Bolger



cc:     Counsel of Record (via ECF)




3
 The eleven documents that remain in dispute are contained in ECF Nos. 115-5, 115-6, 115-7, 115-10, 115-11, 115-
12, 115-18, 115-21. 115-23, 115-25, and 115-28.
